DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 81 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The specification does not teach barometric effect deposition.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 85 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim requires “adjusting a nature” of the at least one additional element – but it is not clear what is meant by adjusting the nature of an element.  An element has an inherent/implicit ‘nature’ so it is not clear how it can be adjusted and therefore it is not clear what is meant by this term, nor does the specification provide guidance.



Claim Rejections - 35 USC § 103
The text of those sections of Ti0. 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 48-52, 55-65 and 81-85 are rejected under 35 U.S.C. 103 as being unpatentable over Zoestbergen (WO2015/067662) in view of Inoue (5,098,742), claims 50-52 in further view of APA.
Zoestbergen teaches a method for coating a substrate, comprising:
- feeding a metal alloy bath (see bath in 3 per Fig. 2 and related text), wherein either of the material in 8 and/or 9 are applied in a molten state, 
- the teachings further include heating at least one additional element, but the heating is as per the other of either 8 or 9, but does not include material in a solid state and does not teach the application of the additional material from above the metal alloy,
- further evaporating the metal alloy bath and spraying the substrate and continuously depositing, [0039-43].
	As the material is evaporated and projected upward, it is held that the material is “sprayed” onto the substrate
	Inoue teaches an analogous process of evaporating material to apply to a substrate, Inoue teaches that it is operable to feed an additional component into the bath as a solid material from above the molten bath, see Fig. 1 and related text, particularly (col1, line 39-col 2-68).
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the additional component as taught by Inoue in the method of Zoestbergen as it would have been an operable alternative method of applying an 
	Regarding claim 49, as per Inoue a solid material is applied.
Regarding claims 50-52 and 81, applicants state that it is known to apply a vapor at a sonic velocity and also to recharge a source via barometric effect [0003] of instant specification – it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the jet of Sawyer at a sonic velocity and also to refill the main element by barometric effect as such a method is known in the art as per the cited APA.  Because these features were known at the time of the invention they do not patentably distinguish the instant claims.  Further to claim 81, in light of the 112 rejeciton, the claim is being interpreted that barometric effect is used to refill the source.  Continuous feeding is met as 
Regarding claims 51 and 55, the material is continuously fed as per the combined art, it is particularly noted the extent of “continuously” is only required to be for some incremental period of time as no duration has been claimed.  It would be understood that per the combined art the process is stopped and/or started including the additional element in order to control the composition of the bath, as described per Zoestbergen.  Further to claim 55, there are no particular limits on being discontinuously fed – the process is started and stopped at some point per the teachings and this meets the requirements of discontinuously fed as claimed.  Additionally, Inoue teaches varying the speed of the rotation to effect the feed of the bar during the process and also upon halting the process (col 6, lines 4-20).
Regarding claims 56 and 59, the additional element is an ingot/wire (col 1, lines 20-35) (while not stating an ingot the wire is understood as an ingot wherein ingot is not specifically limited beyond a block of metal material).
	Regarding claims 57, 58 and 60, Inoue teaches feeding the ingot at a constant speed and maintaining a constant composition (col 1, lines 39-60; col 3, lines 7-24).  As noted Zoestbergen teaches the control of the material in order to maintain a desired composition therefore the combined art teaches the same.
Regarding claims 61-64 and 82, Zoestbergen teaches a main element zinc and a secondary element magnesium [0043].  The bath content is about 40% Mg and 60% Zn to produce a vapor (i.e. approx. film content) of 10% Mg and 90% Zn.  Further to claim 82, the noted elements are understood to meet the claim requirement.
Regarding claim 65, all elements of the claim is taught by the combined art above, the ingot is solid and the layer is continuously deposited as noted.
Regarding claim 83, the claim requires a certain condition when the alloy bath is 700 degrees, but falls short of making any particular limitation because the claim does not require the temperature to be 700 degrees.  Further, Zoestbergen teaches the same Zn-Mg bath as claimed, therefore the same results of a pressure of the evaporation crucible pressure would be expected to be met at the same temperature.
Regarding claims 84 and 85, Inoue teaches that the feed of the stock is operably provided forward and reverse, which meets the requirement of adjusting a feeding frequency and, further, as adjusting a ‘nature’ is not defined, such control of the ingot is considered an adjustment of the nature.

Claims 48-52, 55-65 and 81-85 are rejected under 35 U.S.C. 103 as being unpatentable over Zoestbergen and Inoue in view of Choquet (2013/0239890).
The teachings of ‘662 are applied above, to the extent that “spraying” is not explicitly described, the teachings of Choquet are applied.
Choquet teaches an analogous process, see Fig. 2 and related text, wherein an evaporated material is sprayed upwards towards a continuous substrate – the process specifically includes spraying the material at a sonic velocity [0013].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to spray the material of ‘662 at a sonic velocity as taught by Choquet because Choquet teaches that the method if favorable for depositing evaporated molten metals onto a substrate and ‘662 is silent on the exact details of applying the material from the evaporation source onto the substrate.  The requirements of claims 48 and 50 are hereby met.
	Claims 48, 49, 51, 52, 55-65 and 81-85 are met as per above, and not repeated.

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Zoestbergen and Inoue (and also Choquet) and further in view of Oishi (5,441,010).
The teachings of Zoestbergen are described above, but do not teach any preparation of the materials.
Oishi teaches that it is known to prepare evaporation material by pickling prior to use (col 4, lines 8-14).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a pickling process to treat the evaporation material of Inoue as Oishi teaches that such a process is useful in order to remove surface impurities.
Response to Arguments
Applicant’s arguments with respect to instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments made by applicants are generally persuasive over Sawyer combined with Inoue.  In regard to claims 50 and 52 argued separately, the Office holds that claim 50 is rejected over Choquet but the application of applicants admitted prior art applies to both of the argued claims, particularly wherein the admitted prior art is related to a different Choquet reference that has an analogous recharging method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715